***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. CARLTON BRYAN
                 (AC 40848)
                        Keller, Prescott and Moll, Js.

                                   Syllabus

Convicted of the crimes of murder and conspiracy to commit murder in
    connection with the shooting death of the victim, who was pregnant
    with his child, the defendant appealed. The defendant had plotted with
    a friend, H, to kill the victim after she refused the defendant’s requests
    to have an abortion. The victim and the defendant had driven to a
    location where the defendant purportedly intended to collect money
    from someone. H, who had driven the defendant’s car to the area and
    parked nearby, thereafter approached the victim’s parked car, in which
    she and the defendant were sitting, and fatally shot the victim. The
    defendant later told a police detective, E, that an unknown individual
    had attempted to rob them and shot the victim as she tried to drive
    away. H thereafter told a friend, M, that he had killed the victim at the
    defendant’s behest, after which H and M robbed a store using the gun
    that H had used to shoot the victim, which they then hid in a park. The
    defendant subsequently told E that H and M had robbed the store, after
    which M turned himself in to the police and helped them retrieve the
    gun. At trial, after H invoked his privilege against self-incrimination and
    declined to testify, M testified about the gun and what H had told him
    concerning the victim’s murder. On appeal, the defendant claimed, inter
    alia, that the trial court improperly admitted into evidence H’s statements
    to M as dual inculpatory statements pursuant to the applicable provision
    (§ 8-6 [4]) of the Connecticut Code of Evidence. Held:
1. The trial court did not abuse its discretion by admitting H’s statements
    to M about the victim’s murder as dual inculpatory statements under
    § 8-6 (4), as H’s statements were sufficiently trustworthy and against
    his penal interest:
    a. The defendant’s claim that H’s statements to M were inadmissible as
    dual inculpatory statements because they sought to shift the blame for
    the victim’s murder to the defendant was unavailing, as the statements
    were squarely against H’s penal interest; H had unequivocally admitted
    to killing the victim as part of a scheme he and the defendant concocted,
    the statements implicated H and the defendant equally, and even if H’s
    statements suggested that he was trying to minimize his involvement
    in the scheme or to explain his reasons for killing the victim, they
    exposed him to potential liability for the same crimes with which the
    defendant was charged, for which H was convicted in a separate trial.
    b. The trial court correctly concluded that H’s statements to M were
    sufficiently trustworthy, as H, who sometimes stayed at M’s home, made
    the statements less than two weeks after the victim’s murder, and H
    and M, who robbed the store together, trusted one another, shared a
    friendship and had known each other for about ten years at the time
    H made the statements; moreover, the truthfulness of H’s statements
    was corroborated by evidence that included an attempt by H and M to
    repair the gun before the victim’s murder, and testimony from W that,
    less than two hours before the murder, the defendant, who was accompa-
    nied by H, told W that he wanted to kill the victim and asked W to act
    as a lookout and to provide a false statement to the police.
2. The defendant could not prevail on his unpreserved claim that the state
    failed to disclose to him certain police internal affairs records, in viola-
    tion of Brady v. Maryland (373 U.S. 83), that concerned allegations of
    prior misconduct by E, as those records were not material to the outcome
    of the defendant’s trial; moreover, even if the records could have been
    used to impeach E’s credibility, there was overwhelming evidence to
    support the defendant’s conviction, the impeachment of E with the
    records would not have raised doubts about the reliability of the testi-
    mony of W and M, as M’s testimony directly implicated the defendant
    in the victim’s murder, and the impeachment of E with the records in
    order to call into question W’s credibility would have been cumulative,
    as the defendant argued to the jury, concerning the circumstances sur-
   rounding a written statement that W had given to the police, that the
   evidence suggested that W had been coerced by the police, and there
   was no indication that W’s testimony was tainted as a result of his
   interactions with the police.
         Argued April 16—officially released October 1, 2019

                         Procedural History

  Substitute information charging the defendant with
the crimes of murder and conspiracy to commit murder,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Bentivegna, J.;
verdict and judgment of guilty, from which the defen-
dant appealed; thereafter, the court, Bentivegna, J.,
denied in part the defendant’s motions for augmentation
and rectification of the record. Affirmed.
  Erica A. Barber, assigned counsel, for the appel-
lant (defendant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Robert J. Scheinblum and Donna Mambrino,
senior assistant state’s attorneys, for the appellee
(state).
                          Opinion

   MOLL, J. The defendant, Carlton Bryan, appeals from
the judgment of conviction,1 rendered after a jury trial,
of murder in violation of General Statutes §§ 53a-54a
(a)2 and 53a-8,3 and conspiracy to commit murder in
violation of General Statutes §§ 53a-48 (a)4 and 53a-54a
(a). On appeal, the defendant claims that (1) the trial
court erroneously concluded that an unavailable declar-
ant’s hearsay statements were admissible as dual incul-
patory statements pursuant to § 8-6 (4) of the Connecti-
cut Code of Evidence, and (2) the state, in violation of
Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10
L. Ed. 2d 215 (1963), failed to disclose to him certain
internal affairs records relating to Reginald Early, a
police sergeant whom the state called as a witness at
trial. We affirm the judgment of the trial court.
   On the basis of the evidence adduced at trial, the
jury reasonably could have found the following facts.
In April, 2013, the victim, Shamari Jenkins, was four
months pregnant with the defendant’s child. At that
time, the defendant had a minor child with another
woman, Iesha Wimbush, with whom the defendant had
an ‘‘off and on’’ relationship. On several occasions after
learning of the victim’s pregnancy, the defendant
encouraged the victim to have an abortion. After ini-
tially informing the defendant that she would have an
abortion, the victim told the defendant that she ulti-
mately had decided not to proceed with an abortion.
The victim’s decision angered and upset the defendant
because the victim’s pregnancy was a source of con-
tention between the defendant and Wimbush.
   Having failed to convince the victim to have an abor-
tion, the defendant plotted with Matthew Allen Hall-
Davis, a close friend of his, to kill the victim and termi-
nate the pregnancy. Sometime in March, 2013, the
defendant asked Reginald Lewis, a former coworker of
his, to clean and repair a firearm, a .44 magnum Ruger
Super Black Hawk revolver (.44 Ruger). Lewis was
unable to fix the .44 Ruger and returned it, along with
certain gun components that the defendant had ordered
for the repair, to the defendant. Hall-Davis, who was
present when Lewis returned the .44 Ruger to the defen-
dant, told Lewis that he would fix the .44 Ruger. At
some time prior to the morning of April 29, 2013, the
defendant and Hall-Davis repaired the .44 Ruger.
   On April 28, 2013, the defendant, the victim, and Hall-
Davis attended a cookout at the home of the victim’s
father in East Hartford. The defendant and Hall-Davis
left the cookout together at about dusk. At approxi-
mately 11 p.m. that night, the defendant and Hall-Davis
met with Everett Walker, a cousin of Hall-Davis’, near
Walker’s apartment building located on Magnolia Street
in Hartford. The defendant told Walker that he was
having ‘‘problems’’ with the victim stemming from the
victim’s refusal to have an abortion and that he wanted
to kill the victim in the vicinity of Walker’s apartment
building. The defendant asked Walker to provide assis-
tance by acting as a lookout and by telling the police
officers who would be dispatched to the crime scene
that he had observed an unknown individual running
away from the scene. Walker did not respond to the
defendant’s request and returned to his apartment
alone.
   Sometime between 12 and 12:30 a.m. on April 29,
2013, the victim left her father’s cookout and met with
the defendant, whom she then drove in her car to Mag-
nolia Street, where the defendant purportedly intended
to meet with and collect money from a cousin of his.
The victim parked her car along the curb of the street,
and the defendant exited the car. At about that time,
Hall-Davis had driven and parked the defendant’s car
on an adjacent street. After the defendant had returned
to and reentered the victim’s car, the victim began driv-
ing away from the curb. At that moment, Hall-Davis
approached the car and, using the .44 Ruger, fired a
single gunshot through the rear windshield of the car,
striking the victim. The car then accelerated and
crashed into the front stairs of a nearby home. The
defendant proceeded to call 911 to report that the victim
had been shot, without identifying the shooter.
  At approximately 1 a.m. on April 29, 2013, Officer
Jay Szepanski of the Hartford Police Department was
dispatched to the area of Magnolia Street and Mather
Street in Hartford to investigate a reported shooting.
When he arrived at the scene, Szepanski found the
defendant in the street yelling and waving him down.
Szepanski found the victim slumped between the front
seats of her car and unresponsive. The defendant told
Szepanski that the victim had given him a ride to meet
with his cousin and that, after he had returned to the
car, an unidentified individual fired a gunshot through
the rear windshield of the car that struck the victim.5
Shortly thereafter, medical personnel arrived and trans-
ported the victim to Saint Francis Hospital and Medical
Center (hospital) in Hartford, where she was pro-
nounced dead as a result of a gunshot wound to the
chest.
   Later in the morning on April 29, 2013, Szepanski
transported the defendant to the Hartford Police
Department and thereafter to the hospital. Early, who
was at the time a detective in the Hartford Police
Department’s major crimes division but later was pro-
moted to sergeant, briefly spoke with the defendant at
the police station and later at the hospital. With respect
to the victim’s murder, the defendant told Early that an
unknown individual had attempted to rob the defendant
and the victim while they were sitting in the victim’s car,
the victim tried to drive away to escape the attempted
robbery, and, as the victim was driving away, the indi-
vidual fired into the car a gunshot that struck the victim.
The defendant did not provide a written statement at
that time.
  Later that same day, after Early had spoken with the
defendant at the hospital, the defendant met with Hall-
Davis and drove him to the Hartford Police Department.
There, Hall-Davis had a conversation with Early about
the victim’s murder; however, he declined to provide
a written statement at that time.6 Following Hall-Davis’
conversation with Early, the defendant picked up Hall-
Davis from the police station.
  On May 1, 2013, the defendant met with Early at the
Hartford Police Department and submitted a signed,
sworn statement regarding the victim’s murder. In that
statement, the defendant averred that an individual
nicknamed ‘‘Low,’’ whose real name was Kevan Sim-
mons, attempted to rob the defendant and the victim
while they were sitting in the victim’s car, and that
Simmons shot the victim as she tried to drive away. The
defendant further averred that he did not immediately
identify Simmons as the shooter to the police because
the defendant wanted to get revenge on Simmons him-
self, but, after giving it more thought, the defendant
decided to inform the police that Simmons had shot
the victim. Following an ensuing investigation, Early
ruled out Simmons as a suspect in the victim’s murder.
  On the day of the victim’s funeral, which was held
sometime before May 11, 2013, Hall-Davis met with
Kingsley Minto, a mutual friend of his and the defen-
dant’s, at Minto’s home in Vernon. Hall-Davis confessed
to Minto that he had killed the victim at the defendant’s
behest in order to terminate the victim’s pregnancy.
Hall-Davis told Minto that he initially was reluctant to
comply with the defendant’s request to kill the victim;
however, after the defendant repeatedly had pleaded
with him, Hall-Davis agreed to commit the crime
because he felt obligated to assist the defendant on
account that, during the course of their friendship, the
defendant had provided him with financial support,
written letters to him while he had been incarcerated,
and permitted him to stay at the defendant’s home. Hall-
Davis then asked Minto for money so that he could flee
the area. Minto replied that he had no money to give
to Hall-Davis.
   On May 11, 2013, Minto and Hall-Davis robbed a jew-
elry store in Manchester (Manchester robbery). Hall-
Davis brandished the .44 Ruger in the course of the
Manchester robbery, which was recorded on surveil-
lance video. As Hall-Davis and Minto were driving away
from the jewelry store, Hall-Davis tossed out of the car
window a shell casing, which Hall-Davis told Minto was
from the bullet that he had fired at the victim. Later
that day, Hall-Davis and Minto drove to a park in Vernon,
where Hall-Davis hid the .44 Ruger under some leaves
and brush.
   At some point after the Manchester robbery, the
defendant and Hall-Davis met with one another in Hart-
ford. The defendant asked Hall-Davis where the .44
Ruger was, and Hall-Davis replied that he had gotten
rid of it. The defendant, using his cell phone, then
showed Hall-Davis video footage of the Manchester rob-
bery that he had found on the Internet, which depicted
Hall-Davis holding the .44 Ruger during the Manchester
robbery. Evidently having had the belief that Hall-Davis
had disposed of the .44 Ruger immediately after the
victim’s murder, the defendant became upset that Hall-
Davis had lied to him about the disposal of the .44
Ruger, after which Hall-Davis left.
   In the middle of May, 2013, the defendant traveled
to Florida to stay with his father. While he was in Flor-
ida, the defendant called Early on numerous occasions
to convey that Hall-Davis and Minto had committed the
Manchester robbery. Early shared that information with
the Manchester Police Department, and, largely on the
basis of that information, the Manchester Police Depart-
ment secured arrest warrants for Hall-Davis and Minto
in connection with the Manchester robbery. Hall-Davis
was arrested on May 23, 2013, and Minto turned himself
in to the police on May 25, 2013. While in police custody,
Minto admitted to his involvement in the Manchester
robbery and assisted the police in locating and retriev-
ing the .44 Ruger that Hall-Davis had hidden in the park
in Vernon.
   After turning himself in to the police, Minto also sub-
mitted a signed, sworn statement regarding the victim’s
murder. On the basis of information that he obtained
during the course of his investigation from, inter alia,
Minto, Hall-Davis, and Lewis, Early secured arrest war-
rants for Hall-Davis and the defendant in relation to the
victim’s murder. On June 6, 2013, Early arrested the
defendant, who had returned from Florida, at Wim-
bush’s home in Windsor.7 After waiving his Miranda
rights,8 the defendant agreed to be interviewed by Early,
along with another detective, and submitted a signed,
sworn statement. In that statement, the defendant
averred that, while he was sitting with the victim in her
car on Magnolia Street on April 29, 2013, Hall-Davis
entered the car and sat in the backseat behind the
victim. Early questioned the defendant as to how Hall-
Davis could have entered the car, which had two doors
only, without the defendant first exiting the car, and
Early noted that the bullet that struck the victim had
been shot through the rear windshield of the car and
would have hit Hall-Davis had he been seated in the
backseat of the car. The defendant terminated the inter-
view at that juncture.
  By way of a long form information dated May 1, 2015,
the defendant was charged with murder in violation of
§§ 53a-54a (a) and 53a-8, and conspiracy to commit
murder in violation of §§ 53a-48 (a) and 53a-54a (a). On
May 28, 2015, following a jury trial, the jury found the
defendant guilty on both counts, and the trial court,
Bentivegna, J., accepted the jury’s verdict. On July 30,
2015, the court sentenced the defendant to sixty years
of incarceration on the charge of murder and twenty
years of incarceration on the charge of conspiracy to
commit murder, with the sentences to run consecu-
tively, for a total effective sentence of eighty years of
incarceration.9 This appeal followed. Additional facts
and procedural history will be set forth as necessary.
                            I
  The defendant first claims that the court erroneously
concluded that certain hearsay statements made by
Hall-Davis to Minto concerning the victim’s murder
were admissible as dual inculpatory statements pursu-
ant to § 8-6 (4) of the Connecticut Code of Evidence.
Specifically, the defendant asserts that (1) portions of
Hall-Davis’ statements were not against Hall-Davis’
penal interest but, instead, shifted the blame for the
victim’s murder to the defendant, and (2) Hall-Davis’
statements were not sufficiently trustworthy. We con-
clude that the court did not abuse its discretion by
admitting the statements.
   The following additional facts and procedural history
are relevant to our disposition of the defendant’s claim.
During its case-in-chief on the second day of evidence,
the state called Hall-Davis as a witness. As the clerk
attempted to swear him in, Hall-Davis invoked his fifth
amendment privilege against self-incrimination and
declined to testify. The court excused Hall-Davis after
determining that he had properly invoked his fifth
amendment privilege against self-incrimination.
   On the third day of evidence, the state called Minto
as a witness. Before Minto was sworn in, the court
noted that there was an evidentiary issue to resolve
relating to Minto’s testimony and asked the state to
make an offer of proof. Outside of the jury’s presence,
the state proffered that, pursuant to the statement
against penal interest exception to the hearsay rule
codified in § 8-6 (4) of the Connecticut Code of Evi-
dence, Minto would testify, inter alia, as follows: Hall-
Davis told Minto on the day of the victim’s funeral that
Hall-Davis killed the victim after the defendant had
‘‘kept pressuring’’ Hall-Davis to do so and that Hall-
Davis felt that ‘‘he needed’’ to comply with the defen-
dant’s request because of their close friendship; Hall-
Davis confessed to Minto that he had shot the victim
because he trusted Minto not to share that information
with anyone; Hall-Davis and Minto had known each
other for approximately ten years at the time of the
victim’s murder; Minto was familiar with Hall-Davis’ life
and upbringing; Hall-Davis’ mother and Minto’s wife
were friends; Hall-Davis at times had lived with Minto;
and Hall-Davis and Minto committed the Manchester
robbery together. The defendant objected to the prof-
fered testimony, arguing that Hall-Davis’ statements to
Minto were self-serving, Minto and Hall-Davis did not
have a close relationship, and Hall-Davis’ statements
were not recorded.
  Following argument, the court overruled the defen-
dant’s objection and determined that Hall-Davis’ hear-
say statements to Minto were admissible as dual incul-
patory statements pursuant to § 8-6 (4) of the
Connecticut Code of Evidence. In reaching its decision,
the court determined: (1) Hall-Davis was unavailable
to testify because he had invoked his fifth amendment
privilege against self-incrimination; (2) Hall-Davis’
statements were against his penal interest; and (3) the
statements were sufficiently trustworthy.
  Following the court’s ruling, the state elicited testi-
mony from Minto. Minto testified that, on the day of
the victim’s funeral, Hall-Davis met with Minto at
Minto’s home in Vernon. Minto then testified in relevant
part as follows:
  ‘‘Q. And what did [Hall-Davis] tell you?
  ‘‘A. He asked me: Who [do] you think kill[ed] [the
victim]?
  ‘‘Q. And what was your response?
  ‘‘A. I said I think [the defendant] did it.
  ‘‘Q. And what did [Hall-Davis] tell you?
  ‘‘A. He said, no, I did it.
  ‘‘Q. And what was your reaction when [Hall-Davis]
told [you] that he did it?
  ‘‘A. I was shocked and I was upset and I was crying.
 ‘‘Q. And did you say something specifically to him
when he told you that?
  ‘‘A. Yes. I said he was stupid, like, why would you
even kill [the victim] if you didn’t get her pregnant?
  ‘‘Q. And what was [Hall-Davis’] response to you when
you asked him that question?
  ‘‘A. He said he did it for [the defendant].
  ‘‘Q. And when he said he did it for [the defendant],
did he tell you that he did this—that he wanted to do it?
  ‘‘A. Yes.
   ‘‘Q. And did [Hall-Davis] tell you that anything that
[the defendant] did or said to him to get him to kill
[the victim]?
  ‘‘A. At first he didn’t want to do it. And then—
  ‘‘Q. When you say ‘he,’ do you mean [Hall-Davis]?
  ‘‘A. Yes, [Hall-Davis]. He didn’t want to do it.
  ‘‘Q. At first he didn’t want to do it.
  ‘‘A. Yes.
  ‘‘Q. But?
  ‘‘A. [The defendant] kept pleading into him to do it
for [the defendant].
  ‘‘Q. So, [the defendant] kept pleading [with Hall-
Davis] to do it for [the defendant]?
  ‘‘A. Yes.
  ‘‘Q. And when [the defendant] kept pleading with
[Hall-Davis] to do it, did he give you—did [Hall-Davis]
give you an explanation why he would do such a thing
for [the defendant]?
  ‘‘A. Yes.
  ‘‘Q. What did he tell you?
   ‘‘A. [The defendant] looked out for him while he was
in jail, gave him money, wrote him letters, gave him a
place to stay while he was incarcerated.
  ‘‘Q. Did he tell you he felt obliged to help out [the
defendant]?
  ‘‘A. Yes. . . .
 ‘‘Q. And how does that make sense to you based on
what you know about [Hall-Davis]?
  ‘‘A. They [were] friends. He was just looking out for
a friend.
  ‘‘Q. Did [Hall-Davis] tell you anything about why this
defendant wanted [the victim] dead?
  ‘‘A. Yes.
  ‘‘Q. What did he tell you?
  ‘‘A. That it was causing problems with [the defendant]
and [Wimbush].
  ‘‘Q. Did he tell you anything about the pregnancy?
  ‘‘A. Yeah. That [the defendant] wanted to get rid of the
baby, get rid of [the victim] before she hit seven months.
                          ***
   ‘‘Q. Now, after [the victim’s] funeral, did this defen-
dant—excuse me, did [Hall-Davis] tell you why he was
telling you about [the victim’s] murder?
  ‘‘A. Yes. . . .
  ‘‘Q. What did he tell you?
  ‘‘A. He trusted me not to turn on him.’’
  We begin by setting forth the relevant standard of
review and legal principles governing our disposition
of the defendant’s claim. ‘‘To the extent a trial court’s
admission of evidence is based on an interpretation of
the [Connecticut] Code of Evidence, our standard of
review is plenary. For example, whether a challenged
statement properly may be classified as hearsay and
whether a hearsay exception properly is identified are
legal questions demanding plenary review. They require
determinations about which reasonable minds may not
differ; there is no judgment call by the trial court . . . .
We review the trial court’s decision to admit evidence,
if premised on a correct view of the law, however,
for an abuse of discretion.’’ (Internal quotation marks
omitted.) State v. Vega, 181 Conn. App. 456, 463–64,
187 A.3d 424, cert. denied, 330 Conn. 928, 194 A.3d
777 (2018).
   ‘‘An [out-of-court] statement is hearsay when it is
offered to establish the truth of the matters contained
therein.’’ (Internal quotation marks omitted.) State v.
Rivera, 181 Conn. App. 215, 223, 186 A.3d 70, cert.
denied, 329 Conn. 907, 184 A.3d 1216 (2018). ‘‘As a
general matter, hearsay statements may not be admitted
into evidence unless they fall within a recognized excep-
tion to the hearsay rule. . . . Section 8-6 of the Con-
necticut Code of Evidence provides in relevant part
that [t]he following are not excluded by the hearsay
rule if the declarant is unavailable as a witness . . .
(4) Statement against penal interest. A trustworthy
statement against penal interest that, at the time of its
making, so far tended to subject the declarant to crimi-
nal liability that a reasonable person in the declarant’s
position would not have made the statement unless
the person believed it to be true. In determining the
trustworthiness of a statement against penal interest,
the court shall consider (A) the time the statement was
made and the person to whom the statement was made,
(B) the existence of corroborating evidence in the case,
and (C) the extent to which the statement was against
the declarant’s penal interest. . . . In short, the admis-
sibility of a hearsay statement pursuant to § 8-6 (4) of
the Connecticut Code of Evidence is subject to a binary
inquiry: (1) whether [the] statement . . . was against
[the declarant’s] penal interest and, if so, (2) whether
the statement was sufficiently trustworthy.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Bonds, 172 Conn. App. 108, 117, 158 A.3d 826, cert.
denied, 326 Conn. 907, 163 A.3d 1206 (2017).
  In the present case, the court admitted Hall-Davis’
hearsay statements to Minto as dual inculpatory state-
ments. ‘‘A dual inculpatory statement is a statement
that inculpates both the declarant and a third party, in
this case the defendant. . . . We evaluate dual inculpa-
tory statements using the same criteria we use for state-
ments against penal interest.’’ (Internal quotation marks
omitted.) State v. Azevedo, 178 Conn. App. 671, 686,
176 A.3d 1196 (2017), cert. denied, 328 Conn. 908, 178
A.3d 390 (2018).
                             A
   We first address the defendant’s assertion that por-
tions of Hall-Davis’ statements to Minto were not
against his penal interest. Specifically, the defendant
contends that blame-shifting statements made by a
declarant in a broader self-inculpatory narrative are not
admissible as dual inculpatory statements, such that ‘‘at
least those portions of [Hall-Davis’] alleged statements
shifting blame from [Hall-Davis] to the defendant should
have been excluded from evidence, including [Hall-
Davis’] statements identifying the defendant as the
architect of the crime and supplying his so-called motive
for the murder.’’ The state responds that Hall-Davis’
statements in their entirety were self-inculpatory and
against Hall-Davis’ penal interest.10 We agree with the
state.
   ‘‘Section 8-6 (4) preserves the common-law definition
of ‘against penal interest’ in providing that the statement
be one that ‘so far tend[s] to subject the declarant to
criminal liability that a reasonable person in the declar-
ant’s position would not have made the statement
unless the person believed it to be true.’ ’’ Connecticut
Code of Evidence § 8-6 (4), commentary. ‘‘Whether a
statement is against a declarant’s penal interests is an
objective inquiry of law, rather than a subjective analy-
sis of the declarant’s personal legal knowledge. Under
§ 8-6 (4) [of the Connecticut Code of Evidence], we
must evaluate the statements according to a reasonable
person standard, not according to an inquiry into the
declarant’s personal knowledge or state of mind.’’
(Internal quotation marks omitted.) State v. Azevedo,
supra, 178 Conn. App. 686.
   In his statements to Minto, Hall-Davis confessed that
he had killed the victim after the defendant repeatedly
had pleaded with him to commit the crime in order to
terminate the victim’s pregnancy. Hall-Davis also told
Minto that he killed the victim out of a sense of obliga-
tion to the defendant, who had supported him in a
variety of ways throughout their friendship.11 Contrary
to the defendant’s contention, none of Hall-Davis’ state-
ments to Minto can be construed as blame-shifting. Hall-
Davis unequivocally admitted to killing the victim as
part of a scheme concocted between himself and the
defendant. Even if Hall-Davis’ statements suggest that
he was trying to minimize his involvement in the scheme
or to explain his reasons for killing the victim, the state-
ments exposed him to potential liability for the same
crimes with which the defendant was charged, and,
thus, the statements implicated Hall-Davis and the
defendant equally. See State v. Camacho, 282 Conn.
328, 360, 924 A.2d 99 (declarant’s statements were not
blame-shifting because they ‘‘exposed [the declarant]
to potential liability for the same crimes with which
the defendant is now charged, thereby implicating both
himself and the defendant equally’’ [footnote omitted]),
cert. denied, 552 U.S. 956, 128 S. Ct. 388, 169 L. Ed. 2d
273 (2007); State v. Rivera, 268 Conn. 351, 368, 844 A.2d
191 (2004) (declarant’s statement was squarely against
penal interest because, even if statement was attempt
to minimize his involvement in homicide, it nonetheless
‘‘fully and equally implicated both [the declarant] and
the defendant’’); State v. Azevedo, supra, 178 Conn. App.
688 (declarant’s statements were not blame-shifting
because they ‘‘exposed him to liability for the same
crimes for which the defendant was charged’’). In fact,
Hall-Davis was tried and convicted of murder and con-
spiracy to commit murder, the same charges on which
the defendant was tried and convicted, along with crimi-
nal possession of a firearm, in a separate trial.12 See
footnote 9 of this opinion. Accordingly, Hall-Davis’
statements to Minto were squarely against his penal
interest and within the ambit of § 8-6 (4) of the Connecti-
cut Code of Evidence as dual inculpatory statements.13
                             B
  Having determined that Hall-Davis’ statements to
Minto in their entirety were against Hall-Davis’ penal
interest, we next turn to the defendant’s contention that
the statements were not sufficiently trustworthy. The
state responds that the court properly determined that
the statements bore adequate indicia of reliability. We
agree with the state.
   ‘‘In determining the trustworthiness of a statement
against penal interest, the court shall consider (A) the
time the statement was made and the person to whom
the statement was made, (B) the existence of corrobo-
rating evidence in the case, and (C) the extent to which
the statement was against the declarant’s penal interest.
. . . Conn. Code Evid. § 8-6 (4). Additionally, when
evaluating a statement against penal interest, the trial
court must carefully weigh all of the relevant factors
in determining whether the statement bears sufficient
indicia of reliability to warrant its admission. . . . As
we previously have stated, when viewing this issue
through an evidentiary lens, we examine whether the
trial court properly exercised its discretion.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Pierre, 277 Conn. 42, 68, 890 A.2d 474, cert. denied, 547
U.S. 1197, 126 S. Ct. 2873, 165 L. Ed. 2d 904 (2006). ‘‘[N]o
single factor for determining trustworthiness . . . is
necessarily conclusive. . . . Rather, the trial court is
tasked with weighing all of the relevant factors set forth
in § 8-6 (4) . . . .’’ (Citation omitted; internal quotation
marks omitted.) State v. Bonds, supra, 172 Conn.
App. 125.
   In the present case, after determining that Hall-Davis
was unavailable to testify14 and that his statements to
Minto were against his penal interest, the court, on the
basis of the state’s offer of proof, determined that the
statements were adequately trustworthy, stating: ‘‘And
in determining the trustworthiness and factoring those
requirements, in this case Hall-Davis’ statements were
made to Minto, who—and they were close personal
friends. They had a personal relationship. They’d known
each other for a long time. The statements were made
shortly after the crime was committed. And then the
statements were corroborated. Corroborating details
connecting the statements to the crime have been testi-
fied to already, and it’s corroborated by numerous cir-
cumstances and coincidence.’’
   Mindful of the factors set forth in § 8-6 (4) of the
Connecticut Code of Evidence, we conclude that the
court did not err in determining that Hall-Davis’ state-
ments to Minto were sufficiently trustworthy. First, the
timing of Hall-Davis’ statements to Minto strengthens
their reliability. ‘‘In general, declarations made soon
after the crime suggest more reliability than those made
after a lapse of time where a declarant has a more ample
opportunity for reflection and contrivance.’’ (Internal
quotation marks omitted.) State v. Camacho, supra, 282
Conn. 361. Here, Hall-Davis made the statements to
Minto on the day of the victim’s funeral, which was
held less than two weeks following the victim’s murder.
See State v. Smith, 289 Conn. 598, 631, 960 A.2d 993
(2008) (statements made less than three months follow-
ing murder deemed trustworthy); State v. Camacho,
supra, 361 (statements made approximately one week
following murders deemed trustworthy); State v.
Pierre, supra, 277 Conn. 71 (statements made within
‘‘couple of weeks’’ following homicide deemed trust-
worthy); State v. Rivera, supra, 268 Conn. 370 (state-
ments made within five months following homicide
deemed trustworthy).
  Relatedly, the relationship between Minto and Hall-
Davis strengthens the trustworthiness of Hall-Davis’
statements. Minto had known Hall-Davis for approxi-
mately ten years at the time of the victim’s murder and
knew details about Hall-Davis’ upbringing. In addition,
Minto’s wife was friends with Hall-Davis’ mother, and
Hall-Davis sometimes stayed at Minto’s home. Minto
and Hall-Davis also committed the Manchester robbery
together. Although Minto and Hall-Davis are not related,
they trusted one another and shared a friendship. See
State v. Pierre, supra, 277 Conn. 70 (‘‘[A]lthough [the
witness] was not a relative of [the declarant] . . . a
factor that [our Supreme Court has] previously noted
when evaluating whether a statement is trustworthy,
the trial court specifically found that [the witness] was
far from a stranger either. . . . [T]he fact remains that
they shared a friendship and a relationship of trust.’’);
see also State v. Camacho, supra, 282 Conn. 362 (citing
Pierre for same proposition).15
   Second, there was evidence in the record corroborat-
ing the truthfulness of Hall-Davis’ statements. For
example, Lewis testified that, before the victim’s mur-
der, the defendant and Hall-Davis approached him
about fixing the .44 Ruger, and that Hall-Davis told
Lewis that he would repair it. The victim’s father testi-
fied that, on the day before the victim’s murder, the
defendant and Hall-Davis attended a cookout at his
home and left together at about dusk. In addition,
Walker testified that, less than two hours before the
victim’s murder, the defendant, with Hall-Davis accom-
panying him, told Walker that he wanted to kill the
victim and asked Walker to act as a lookout and to
provide a false statement to the police officers who
would be dispatched to the crime scene.
   Finally, § 8-6 (4) of the Connecticut Code of Evidence
also requires the trial court to consider the extent to
which a declarant’s statement was against his or her
penal interest. As the court determined, and as we con-
cluded in part I A of this opinion, Hall-Davis’ statements
in their entirety were squarely against his penal interest.
  In sum, we conclude that Hall-Davis’ hearsay state-
ments to Minto in their entirety were against his penal
interest and sufficiently trustworthy. Accordingly, the
court did not abuse its discretion by admitting the state-
ments as dual inculpatory statements under § 8-6 (4)
of the Connecticut Code of Evidence.16
                            II
   We next address the defendant’s claims that the state
violated Brady by failing to disclose to him certain
internal affairs records detailing investigations con-
ducted by the Hartford Police Department into allega-
tions of misconduct committed by Early. For the rea-
sons we set forth subsequently in this opinion, these
claims fail.
   The following additional facts and procedural history
are relevant to our resolution of these claims. On Febru-
ary 25, 2015, the defendant filed a pretrial motion for
‘‘Giglio material,’’17 requesting that the state disclose
materials relevant to the impeachment of the state’s
witnesses and informants, including files relating to the
witnesses and informants, confidential or otherwise,
and evidence of perjury or false statements committed
or made by the witnesses and informants. On March 6,
2015, the court, Alexander, J., granted the motion. On
May 18, 2015, prior to the start of the evidentiary portion
of trial, defense counsel confirmed with the court, Ben-
tivegna, J., that the state had complied with the defen-
dant’s request for Giglio material.
   During its case-in-chief, the state called Early as a
witness on two separate occasions. Early testified in
relevant part as follows: he was the lead detective
investigating the victim’s murder; on April 29, 2013,
shortly after the victim’s murder, the defendant spoke
with him and told him that an unknown individual had
shot the victim; on April 29, 2013, after speaking with the
defendant, he spoke with Hall-Davis about the victim’s
murder; on May 1, 2013, he received from the defendant
a signed, sworn statement regarding the victim’s mur-
der, which was admitted into evidence as a full exhibit,
in which the defendant averred that Simmons had shot
the victim after a failed robbery attempt; after the defen-
dant had traveled to Florida in the middle of May, 2013,
the defendant called him numerous times to convey that
Hall-Davis and Minto had committed the Manchester
robbery; following their arrests in connection with the
Manchester robbery, he received information from
Minto and Hall-Davis regarding the victim’s murder;18
on the basis of the information that he received from
Hall-Davis, he spoke with Lewis, who provided him
with invoices for the repair parts that were ordered to
fix the .44 Ruger, which were admitted into evidence
as full exhibits, and who submitted a signed, sworn
statement; on the basis of his investigation, he secured
arrest warrants for Hall-Davis and the defendant with
respect to the victim’s murder; on June 6, 2013, he
located and arrested the defendant inside Wimbush’s
home in Windsor; and following the defendant’s arrest,
he received from the defendant a signed, sworn state-
ment regarding the victim’s murder, which was admit-
ted into evidence as a full exhibit, in which the defen-
dant averred that Hall-Davis had been in the car with
him and the victim shortly before the victim’s murder.
   On August 19, 2016, while this appeal was pending
before our Supreme Court; see footnote 1 of this opin-
ion; the defendant filed a motion for augmentation and
rectification of the record (2016 motion for augmen-
tation and rectification).19 Defense counsel alleged
therein that, in the course of her law office’s representa-
tion of another individual in an unrelated federal case,
the United States Attorney’s Office for the District of
Connecticut had provided counsel’s office with an inter-
nal affairs report, dated 2008, detailing an investigation
conducted by the Hartford Police Department into an
incident involving Early in 2007. Defense counsel
asserted that Early was one of the state’s key witnesses
against the defendant and that the state’s nondisclosure
of the report, which purportedly contained evidence
impeaching Early’s credibility, violated Brady. Defense
counsel requested, as relief, that the trial court conduct
an evidentiary hearing pursuant to State v. Floyd, 253
Conn. 700, 756 A.2d 799 (2000) (Floyd hearing),20 to
make the report a part of the record and to ‘‘establish
the circumstances of the [state’s] nondisclosure prior
to and during trial.’’ On August 29, 2016, the state filed
a partial opposition to the motion. The state did not
object to having the report become a part of the record,
but the state opposed the request for a Floyd hearing,
arguing that (1) the state would stipulate that the report
was not disclosed at the time of trial, (2) the report
was not favorable to the defendant because it did not
contain information pertaining to Early’s veracity, and
(3) even if the report was favorable to the defendant,
it was not material under Brady.
  On February 23, 2017, the court held a hearing on
the 2016 motion for augmentation and rectification.
During the hearing, the court admitted into evidence
internal affairs records, dated 2008, relating to the inci-
dent involving Early in 2007 (2008 internal affairs
records).21 On March 15, 2017, the court issued a memo-
randum of decision granting in part and denying in part
the 2016 motion for augmentation and rectification. The
court granted the motion in terms of making the 2008
internal affairs records a part of the record for purposes
of appellate review, but the court denied the defendant’s
request for a Floyd hearing, concluding that, although
the state had conceded that it had not disclosed the
2008 internal affairs records to the defendant prior to
trial, the defendant had failed to produce sufficient
prima facie evidence of a Brady violation unascertain-
able at trial. On March 31, 2017, pursuant to Practice
Book § 66-7, the defendant filed a motion for review of
the ruling on the 2016 motion for augmentation and rec-
tification.22
   On May 3, 2017, our Supreme Court denied the motion
for review ‘‘without prejudice to the parties addressing
in the appellate briefs whether the trial court properly
found that the defendant did not meet his burden of
proving a violation of [Brady].’’
   On June 22, 2018, after this appeal had been trans-
ferred to this court; see footnote 1 of this opinion;
and after the parties had filed their principal appellate
briefs, the defendant filed a motion for further augmen-
tation and rectification of the record (2018 motion for
augmentation and rectification).23 Defense counsel
alleged therein that counsel recently had discovered
that the state failed to disclose additional internal affairs
records, dated 2005, detailing an investigation con-
ducted by the Hartford Police Department with respect
to an incident involving Early in 2005 (2005 internal
affairs records). Defense counsel asserted that the
state’s nondisclosure of the 2005 internal affairs
records, which purportedly contained evidence
impeaching Early’s credibility, violated Brady and, as
relief, requested that the trial court conduct a Floyd
hearing to make the 2005 internal affairs records a part
of the record and to establish the ‘‘circumstances of
the [state’s] nondisclosure prior to and during trial.’’
On June 25, 2018, the state filed a partial opposition to
the motion. The state did not object to the court making
the 2005 internal affairs records a part of the record,
but the state opposed the request for a Floyd hearing,
arguing that (1) the state would stipulate that the 2005
internal affairs records were not disclosed at the time
of trial, (2) the 2005 internal affairs records were not
favorable to the defendant because they did not contain
information pertaining to Early’s veracity, and (3) even
if the 2005 internal affairs records were favorable to
the defendant, they were not material under Brady.
  On August 31, 2018, the trial court held a hearing
on the 2018 motion for augmentation and rectification.
During the hearing, the court admitted into evidence
the 2005 internal affairs records and made a finding, in
accordance with a stipulation agreed to by the parties,
that the 2005 internal affairs records had not been dis-
closed to the defendant at the time of trial. There was
no additional argument on the motion. On October 22,
2018, the court issued a memorandum of decision, stat-
ing that the 2018 motion for augmentation and rectifica-
tion was ‘‘granted in terms of making the [2005 internal
affairs records] a part of the record for the purpose of
appellate review.’’ The court did not expressly adjudi-
cate the defendant’s request for a Floyd hearing. Subse-
quently, this court granted the parties permission to
file supplemental briefs addressing the defendant’s
claim that the state violated Brady by failing to disclose
the 2005 internal affairs records.
  As a preliminary matter, we examine the contours of
the Brady claims that the defendant has raised on
appeal. In the 2016 motion for augmentation and rectifi-
cation, the defendant requested that the trial court make
the 2008 internal affairs records a part of the record
and conduct a Floyd hearing. In its decision on the
motion, the court entered the 2008 internal affairs
records into the record but declined the defendant’s
request to hold a Floyd hearing, concluding that the
defendant failed to make out a prima facie showing of
a Brady violation. The defendant then filed a motion
for review, which our Supreme Court denied ‘‘without
prejudice to the parties addressing in the appellate
briefs whether the trial court properly found that the
defendant did not meet his burden of proving a violation
of [Brady].’’
   On appeal, the defendant presents two alternative
claims regarding the 2008 internal affairs records. First,
he claims that the state violated Brady by failing to
disclose the 2008 internal affairs records, and, thus, he
is entitled to a new trial. Apparently acknowledging
that the trial court never adjudicated the specific issue
of whether the state’s nondisclosure of the 2008 internal
affairs records constituted a Brady violation, as the
court’s ruling on the 2016 motion for augmentation and
rectification was limited to entering the 2008 internal
affairs records into the record and determining that the
defendant had failed to produce prima facie evidence
of a Brady violation to warrant a Floyd hearing, the
defendant requests that we review this unpreserved
claim pursuant to State v. Golding, 213 Conn. 233, 239–
40, 567 A.2d 823 (1989), as modified by In re Yasiel R.,
317 Conn. 773, 781, 120 A.3d 1188 (2015), now that the
2008 internal affairs records are a part of the record.
In the alternative, the defendant argues, if we were to
determine that the record is inadequate to review this
unpreserved Brady claim, we should conclude that the
trial court erred in denying his request for a Floyd
hearing and, thus, remand the matter to the trial court
to hold a Floyd hearing with regard to the 2008 internal
affairs records.
  With respect to the 2005 internal affairs records, in
the 2018 motion for augmentation and rectification, the
defendant requested that the trial court make the 2005
internal affairs records a part of the record and conduct
a Floyd hearing. The court granted the motion in that
it made the 2005 internal affairs records a part of the
record; however, the court did not expressly rule on the
defendant’s request for a Floyd hearing. The defendant
requested permission to file supplemental briefs on the
issue of whether the state’s nondisclosure of the 2005
internal affairs records constituted a Brady violation,
which this court granted.
   On appeal, the defendant asserts that the state vio-
lated Brady by failing to disclose the 2005 internal
affairs records, and, therefore, he is entitled to a new
trial. Seemingly recognizing that the trial court did not
adjudicate the specific issue of whether the state com-
mitted a Brady violation by failing to disclose the 2005
internal affairs records, as the court’s ruling on the 2018
motion for augmentation and rectification was limited
to making the 2005 internal affairs records a part of the
record, the defendant requests that we review this claim
pursuant to Golding, as the 2005 internal affairs records
are now a part of the record. He does not present an
alternate claim asserting that a Floyd hearing with
regard to the 2005 internal affairs records is necessary.
  With respect to the 2008 internal affairs records, we
conclude that no additional proceedings under Floyd
are necessary. Accordingly, pursuant to Golding, we
proceed to examine the defendant’s unpreserved claims
that the state committed Brady violations by failing to
disclose the 2008 internal affairs records and the 2005
internal affairs records. See State v. McCoy, 331 Conn.
561, 598, 206 A.3d 725 (2019) (observing that unpre-
served Brady claims have been subject to Golding
review); see also State v. Bethea, 187 Conn. App. 263,
281–82, 202 A.3d 429 (conducting Golding review of
unpreserved Brady claim), cert. denied, 332 Conn. 904,
208 A.3d 1239 (2019).
   Under Golding, ‘‘a defendant can prevail on a claim
of constitutional error not preserved at trial only if all
of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the viola-
tion of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail.’’ (Emphasis
in original; footnote omitted.) State v. Golding, supra,
213 Conn. 239–40. ‘‘The first two steps in the Golding
analysis address the reviewability of the claim, while
the last two steps involve the merits of the claim.’’
(Internal quotation marks omitted.) State v. Jerrell R.,
187 Conn. App. 537, 543, 202 A.3d 1044, cert. denied,
331 Conn. 918, 204 A.3d 1160 (2019).
   With respect to the first prong of Golding, the record
is adequate for our review of the defendant’s Brady
claims because the 2008 internal affairs records and the
2005 internal affairs records, which the state concedes
were not disclosed to the defendant, are part of the
record for our review. The second prong of Golding is
also satisfied, as the defendant’s Brady claims are ‘‘of
constitutional magnitude, alleging the violation of a fun-
damental right to due process. See Gaskin v. Commis-
sioner of Correction, 183 Conn. App. 496, 530, 193 A.3d
625 (2018) (‘[t]he Brady rule is based on the require-
ment of due process’ . . .).’’ State v. Bethea, supra, 187
Conn. App. 281. Although the defendant’s Brady claims
are reviewable, we conclude that the 2008 internal
affairs records and the 2005 internal affairs records
were not material under Brady, and, thus, the Brady
claims fail under the third prong of Golding.
  ‘‘As set forth by the United States Supreme Court in
Brady v. Maryland, supra, 373 U.S. 87, [t]o establish a
Brady violation, the [defendant] must show that (1) the
government suppressed evidence, (2) the suppressed
evidence was favorable to the [defendant], and (3) it
was material [either to guilt or to punishment]. . . .
Whether the [defendant] was deprived of his due pro-
cess rights due to a Brady violation is a question of law,
to which we grant plenary review.’’ (Citation omitted;
internal quotation marks omitted.) Turner v. Commis-
sioner of Correction, 181 Conn. App. 743, 752–53, 187
A.3d 1163 (2018).
   The 2008 internal affairs records detail an investiga-
tion conducted by the Hartford Police Department in
2007 into allegations that Early had (1) arbitrarily or
abusively used his police powers in a personal dispute
or affair in June, 2007, when he requested that a towing
company waive or reduce the fee for the release of his
personal vehicle, which had been towed as a result of
an expired parking permit, and (2) made false state-
ments in interviews conducted during the course of
the investigation regarding who had driven him to the
towing company to retrieve his personal vehicle. An
internal affairs sergeant sustained both allegations
against Early. Early was issued a written reprimand for
arbitrarily or abusively using his police powers, but he
was not disciplined for making the false statements, as
it did not appear that Early made the statements to
mislead the investigation.
   The 2005 internal affairs records describe an investi-
gation conducted by the Hartford Police Department
in 2005 into an incident involving Early, in which Early,
while employed in a private services capacity at a Walm-
art in July, 2005, grabbed a citizen by the neck and
shouted profanities at him after having told the citizen
to dispose of a cigarette that the citizen had thrown or
spat on the ground nearby. Early did not document or
notify his supervisor of the incident. In relation to the
incident, Early was charged with (1) intentionally,
unnecessarily, and excessively using force in effectuat-
ing an arrest or in the performance and execution of
official duties, and (2) intentionally using rude, offen-
sive, or profane language and/or behavior toward a citi-
zen while on duty. An internal affairs sergeant sustained
both allegations against Early. The 2005 internal affairs
records do not reveal whether Early was disciplined in
relation to the sustained allegations.
  In the present case, the state concedes that it did not
disclose the 2008 internal affairs records or the 2005
internal affairs records to the defendant, and, thus, our
inquiry becomes whether the records were favorable
and material under Brady. Assuming, without deciding,
that the 2008 internal affairs records and the 2005 inter-
nal affairs records were favorable to the defendant as
impeachment evidence against Early, we conclude that
the records were not material to the outcome of the
defendant’s trial, and, thus, the state’s nondisclosure of
the records did not run afoul of Brady. See State v.
Esposito, 235 Conn. 802, 815, 670 A.2d 301 (1996) (for
purposes of Brady analysis, declining to determine
whether suppressed evidence was favorable in light of
conclusion that suppressed evidence was not material).
   ‘‘Not every failure by the state to disclose favorable
evidence rises to the level of a Brady violation. Indeed,
a prosecutor’s failure to disclose favorable evidence
will constitute a violation of Brady only if the evidence
is found to be material. The Brady rule is based on
the requirement of due process. Its purpose is not to
displace the adversary system as the primary means by
which truth is uncovered, but to ensure that a miscar-
riage of justice does not occur. Thus, the prosecutor is
not required to deliver his entire file to defense counsel,
but only to disclose evidence favorable to the accused
that, if suppressed, would deprive the defendant of a
fair trial . . . . United States v. Bagley, [473 U.S. 667,
675, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985)]. In a classic
Brady case, involving the state’s inadvertent failure to
disclose favorable evidence, the evidence will be
deemed material only if there would be a reasonable
probability of a different result if the evidence had been
disclosed. Bagley’s touchstone of materiality is a rea-
sonable probability of a different result, and the adjec-
tive [reasonable] is important. The question is not
whether the defendant would more likely than not have
received a different verdict with the evidence, but
whether in its absence he received a fair trial, under-
stood as a trial resulting in a verdict worthy of confi-
dence. A reasonable probability of a different result is
accordingly shown when the government’s evidentiary
suppression undermines confidence in the outcome of
the trial.’’ (Internal quotation marks omitted.) Gaskin
v. Commissioner of Correction, supra, 183 Conn. App.
529–30. ‘‘In evaluating the reasonable probability stan-
dard, we should be aware of what adverse effect the
nondisclosure may have had on the defendant’s prepa-
ration or presentation of his case and that we should
act with an awareness of the difficulty of reconstructing
in a post-trial proceeding the course that the defense
and the trial would have [otherwise] taken . . . . On
the other hand, we must also recognize that the mere
possibility that an item of undisclosed evidence might
have helped the defense or might have affected the
outcome of the trial, however, does not establish materi-
ality in the constitutional sense.’’ (Emphasis in original;
internal quotation marks omitted.) Small v. State, 143
Conn. App. 655, 664, 70 A.3d 180 (2013), cert. denied,
311 Conn. 908, 83 A.3d 1163 (2014).
   Although we do not countenance the state’s failure
to disclose the 2008 internal affairs records and the
2005 internal affairs records, we conclude that there
is no reasonable probability that the outcome of the
defendant’s trial would have been different had the state
disclosed either set of the records to the defendant.
Even if the defendant could have used the records to
impeach Early’s credibility, there was overwhelming
evidence adduced at trial supporting the defendant’s
conviction, namely, Lewis’ testimony that, prior to the
victim’s murder, the defendant asked him to fix the
.44 Ruger, which, according to Minto’s testimony, the
defendant and Hall-Davis fixed before the victim’s mur-
der; the testimony of the victim’s father indicating that
the defendant and Hall-Davis had left his cookout
together at about dusk on the day before the victim’s
murder; Walker’s testimony that, approximately two
hours before the victim’s murder, the defendant, accom-
panied by Hall-Davis, met with Walker at the eventual
crime scene, told Walker that he was having ‘‘problems’’
with the victim as a result of her pregnancy and wanted
to kill the victim, and requested that Walker act as a
lookout for him and provide a false statement to the
police officers responding to the crime scene; and
Minto’s testimony that Hall-Davis told him that Hall-
Davis had killed the victim after the defendant had
repeatedly pleaded with Hall-Davis to commit the crime
in order to terminate the victim’s pregnancy, that Hall-
Davis used the .44 Ruger to kill the victim, and that,
shortly after the Manchester robbery, Hall-Davis dis-
posed of the shell casing from the bullet that was fired
at the victim. See Elsey v. Commissioner of Correction,
126 Conn. App. 144, 160, 10 A.3d 578 (‘‘[T]his was not
a case in which the prosecution’s case hinge[d] entirely
on the testimony of [the witness in question] . . . .
Rather . . . there was ample evidence to support the
[defendant’s] conviction. . . . Therefore, we cannot
say that the fact that the state did not disclose the
evidence . . . undermines our confidence in the jury’s
verdict . . . .’’ [Citations omitted; internal quotation
marks omitted.]), cert. denied, 300 Conn. 922, 14 A.3d
1007 (2011).
   The defendant asserts that Early’s testimony ‘‘served
as the bridge between the vacillating and self-serving
statements of criminals/cooperating witnesses, Minto
and Walker, and a more credible basis upon which to
find guilt,’’ such that impeaching Early’s testimony with
the 2008 internal affairs records and the 2005 internal
affairs records would have raised doubts about the relia-
bility of the testimonies elicited from Minto and Walker.
We are not persuaded. With respect to Minto, Early
testified that Minto gave him information that aided
him in securing arrest warrants for the defendant and
Hall-Davis in relation to the victim’s murder; however,
we are not convinced that impeaching Early’s credibility
with the records would have impacted the jury’s consid-
eration of Minto’s testimony, which directly implicated
the defendant in the victim’s murder.
   With regard to Walker, on direct examination by the
state, Walker testified that on May 20, 2013, he gave a
statement to the police in relation to the victim’s mur-
der. On cross-examination, Walker testified that he
went to the police station to give his statement, which
was documented by Early, after his landlord had told
him that ‘‘the police [were] going to kick down my
door if [he] didn’t come down [to the police station].’’
Specifically, according to Walker, the landlord identi-
fied Early as the officer who had come searching for
Walker. Walker also testified that he had offered testi-
mony as a witness in a prior, unrelated criminal case
in which Early was the lead investigator. The defendant
contends that the findings in the 2008 internal affairs
records and the 2005 internal affairs records ‘‘would
have raised serious questions about the reliability of
Walker’s account. If the testimony against the defendant
was the product of police coercion or ‘abuse of author-
ity,’ it was more suspect than the jury was led to
believe.’’ We find that argument unavailing. Walker’s
testimony concerning the circumstances surrounding
the May 20, 2013 statement that he gave to Early sup-
plied the defendant with evidence upon which to argue
to the jury that Walker’s testimony was unreliable. In
fact, during closing arguments, defense counsel called
Walker’s credibility into question by arguing, inter alia,
that the evidence suggested that Walker had been
coerced by the police. Impeaching Early with the 2008
internal affairs records and the 2005 internal affairs
records to call into question Walker’s credibility on that
particular point would have been cumulative. Further-
more, we are unconvinced that Walker’s testimony was
incredible on the basis that he felt compelled to speak
with the police, where there is no indication that his
testimony was tainted as a result of his interactions
with the police.24
  In sum, we conclude that the 2008 internal affairs
records and the 2005 internal affairs records were not
material to the outcome of the defendant’s trial, and,
thus, the state’s nondisclosure of the records did not
constitute Brady violations. Accordingly, the defen-
dant’s Brady claims fail to satisfy the third prong of
Golding.25
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant appealed to our Supreme Court pursuant to General
Statutes § 51-199 (b) (3). On September 15, 2017, the appeal was transferred
to this court pursuant to Practice Book § 65-1.
   2
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person or of a third person . . . .’’
   3
     General Statutes § 53a-8, which defines accessorial liability, provides
in relevant part: ‘‘(a) A person, acting with the mental state required for
commission of an offense, who solicits, requests, commands, importunes
or intentionally aids another person to engage in conduct which constitutes
an offense shall be criminally liable for such conduct and may be prosecuted
and punished as if he were the principal offender. . . .’’
   4
     General Statutes § 53a-48 (a) provides: ‘‘A person is guilty of conspiracy
when, with intent that conduct constituting a crime be performed, he agrees
with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such con-
spiracy.’’
   5
     The defendant recited a similar version of events to two other police
officers who had been dispatched to respond to the reported shooting.
   6
     The substance of Hall-Davis’ conversation with Early was not admitted
into evidence.
   7
     At some point, Early also arrested Hall-Davis, who had already been
arrested in connection with the Manchester robbery at the time.
   8
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   9
     With respect to the victim’s murder, Hall-Davis was charged with murder
in violation of § 53a-54a (a), conspiracy to commit murder in violation of
§§ 53a-48 (a) and 53a-54a (a), and criminal possession of a firearm in violation
of General Statutes § 53a-217 (a) (1). Following a separate jury trial, Hall-
Davis was found guilty on all three counts and sentenced to a total effective
sentence of seventy years of incarceration. On appeal, this court affirmed
Hall-Davis’ judgment of conviction. See State v. Hall-Davis, 177 Conn. App.
211, 242, 172 A.3d 222, cert. denied, 327 Conn. 987, 175 A.3d 43 (2017).
   10
      As a preliminary matter, the state argues that we should not review the
defendant’s claim that portions of Hall-Davis’ statements were blame-shifting
and, thus, not against his penal interest because the defendant failed to
raise that claim before the trial court. Upon our review of the record,
we conclude that the defendant sufficiently raised this claim at trial, and,
therefore, it is properly preserved.
   11
      We observe that, relative to Hall-Davis’ statements proffered by the state
during its offer of proof, the statements made by Hall-Davis that were
admitted into evidence by way of Minto’s testimony more strongly demon-
strated that the statements were against Hall-Davis’ penal interest. The state
proffered that Minto would testify that the defendant had ‘‘kept pressuring’’
Hall-Davis to kill the victim and that Hall-Davis felt that ‘‘he needed’’ to kill
the victim, given his close friendship with the defendant. By comparison,
Minto testified that the defendant had ‘‘kept pleading’’ with Hall-Davis to
kill the victim and that Hall-Davis felt ‘‘obliged’’ to kill the victim, given
the assistance that the defendant had provided Hall-Davis while he had
been incarcerated.
   12
      To the extent that Hall-Davis’ personal knowledge is relevant, Hall-Davis
understood the legal implications of his statements regarding the victim’s
murder, as he indicated that he trusted Minto not to share his confession
with anyone else. See State v. Camacho, supra, 282 Conn. 360–61 (concluding
that statements were against declarant’s penal interest where statements
were not blame-shifting and declarant understood legal ramifications of
statements); State v. Rivera, supra, 268 Conn. 368–69 (same); State v. Azev-
edo, supra, 178 Conn. App. 688 (same).
   13
      Because we conclude that Hall-Davis’ statements in their entirety were
against Hall-Davis’ penal interest, we are not faced with a situation in which
a declarant’s hearsay statements were only partially self-inculpatory. See,
e.g., State v. Rivera, supra, 268 Conn. 371 n.18 (‘‘We previously have stated
that, under our evidentiary law, ‘where the disserving parts of a statement
are intertwined with self-serving parts, it is more prudential to admit the
entire statement and let the trier of fact assess its evidentiary quality in the
complete context.’ State v. Bryant, 202 Conn. 676, 696–97, 523 A.2d 451
[1987]; but see Williamson v. United States, 512 U.S. 594, 600–601, 114 S.
Ct. 2431, 129 L. Ed. 2d 476 [1994] [rule 804 (b) (3) of Federal Rules of
Evidence ‘does not allow admission of non-self-inculpatory statements, even
if they are made within a broader narrative that is generally self-incul-
patory’].’’).
   14
      There is no dispute on appeal that Hall-Davis was unavailable to testify
as a witness in the defendant’s criminal trial as a result of Hall-Davis’
invocation of his fifth amendment privilege against self-incrimination. State
v. Pierre, supra, 277 Conn. 68 n.10 (‘‘[d]ue to [declarant’s] decision to exercise
his fifth amendment right against self-incrimination, it is undisputed that
he was unavailable at trial’’).
   15
      We also note that Hall-Davis made the statements in Minto’s home, and
that Hall-Davis was neither under arrest nor facing arrest at that time.
As our Supreme Court has observed, statements made in a ‘‘noncoercive
atmosphere to a person with whom [the declarant] had a close relationship
. . . are significantly more trustworthy than statements obtained by govern-
ment agents for the purpose of creating evidence that would be useful at
a future trial. . . . In short, neither facing arrest nor being under arrest
when making his statements to [the witness], [the declarant] lacked the
obvious incentive to shift blame or curry favor with the police.’’ (Internal
quotation marks omitted.) State v. Camacho, supra, 282 Conn. 362.
   16
      We note that, in overruling the defendant’s objection to the admission
of Hall-Davis’ hearsay statements to Minto, the court determined that the
statements were nontestimonial in nature. On appeal, the defendant does
not contest that determination and does not claim a violation of his rights
under the confrontation clause of the sixth amendment to the United States
constitution. See State v. Hutton, 188 Conn. App. 481, 501 n.10, 205 A.3d
637 (2019) (‘‘[h]earsay statements that are nontestimonial in nature do not
implicate the confrontation clause; rather, their admissibility is governed
solely by the rules of evidence’’).
   17
      See Giglio v. United States, 405 U.S. 150, 154–55, 92 S. Ct. 763, 31 L.
Ed. 2d 104 (1972).
   18
      The substance of the information provided to Early by Minto and Hall-
Davis was not admitted into evidence.
   19
      The defendant filed the 2016 motion for augmentation and rectification
with our Supreme Court, and the motion was forwarded to the trial court
for adjudication. See Practice Book § 66-5.
   20
      ‘‘Floyd hearings to explore claims of potential Brady violations are
ordered pursuant to the appellate courts’ supervisory authority under Prac-
tice Book § 60-2 . . . . [Appellate courts] will order a Floyd hearing to
develop a potential Brady violation only in the unusual situation in which a
defendant was precluded from perfecting the record due to new information
obtained after judgment. . . . A Floyd hearing is not a license to engage
in a posttrial fishing expedition, as the [trial] court will not hold a hearing
in the absence of sufficient prima facie evidence, direct or circumstantial,
of a Brady violation unascertainable at trial.’’ (Citation omitted; internal
quotation marks omitted.) State v. Ortiz, 280 Conn. 686, 713 n.17, 911 A.2d
1055 (2006).
   21
      At the time that the defendant filed the 2016 motion for augmentation
and rectification, defense counsel possessed an internal affairs report that
constituted only a portion of the 2008 internal affairs records. During an
initial hearing held before the trial court on October 13, 2016, the state
offered and the court admitted into evidence, under seal, the entirety of the
2008 internal affairs records. The parties disputed whether, prior to oral
argument on the 2016 motion for augmentation and rectification, defense
counsel was entitled to access all of the 2008 internal affairs records. By
way of a memorandum of decision issued on November 18, 2016, the court
denied the request of defense counsel to access the entirety of the 2008
internal affairs records. Prior to the February 23, 2017 hearing, defense
counsel acquired a copy of the 2008 internal affairs records in their entirety
from a media outlet that had obtained them in response to a Freedom of
Information Act request. See General Statutes § 1-200 et seq. The 2008 inter-
nal affairs records in toto were admitted into evidence, not under seal, at
the February 23, 2017 hearing.
   22
      ‘‘The trial court’s decision with respect to whether to hold a Floyd
hearing is reviewable by motion for review pursuant to Practice Book § 66-
7 . . . .’’ State v. Ortiz, 280 Conn. 686, 713 n.17, 911 A.2d 1055 (2006).
   23
      The defendant filed a motion for permission to file the 2018 motion for
augmentation and rectification late, which this court granted. The 2018
motion for augmentation and rectification was then forwarded to the trial
court for adjudication. See Practice Book § 66-5.
   24
      We note that defense counsel did not ask Early any questions regarding
his interactions with Walker during the investigation of the victim’s murder.
   25
      As a final matter, we note that the defendant requests that, in order to
help prevent future instances of the state suppressing Brady material, we
exercise our supervisory authority over the administration of justice to
‘‘direct trial courts to conduct a formal inquiry on the record with the
prosecutor during pretrial hearings to ascertain whether the state has exer-
cised due diligence in locating favorable evidence, and whether all such
information has been disclosed to the defense. This will serve the purpose
of creating a record, impressing upon prosecutors the importance of satis-
fying their disclosure obligations, and reducing the number of Brady viola-
tions that result from the inadvertent or intentional suppression of favorable
evidence.’’ (Footnote omitted.) We decline this invitation.
   ‘‘Our supervisory powers are an extraordinary remedy to be invoked
only when circumstances are such that the issue at hand, while not rising
to the level of a constitutional violation, is nonetheless of utmost seriousness,
not only for the integrity of a particular trial but also for the perceived
fairness of the judicial system as a whole.’’ (Emphasis in original; internal
quotation marks omitted.) Marquez v. Commissioner of Correction, 330
Conn. 575, 608, 198 A.3d 562 (2019). Under Brady, the state has an affirmative
obligation to disclose favorable evidence to the defense, including any such
evidence held by the state’s investigative agencies. See Demers v. State, 209
Conn. 143, 153, 547 A.2d 28 (1988). Although the state in the present case
failed to disclose the records at issue, the defendant does not suggest that
the state is failing systematically to comply with Brady. Accordingly, we
are not convinced that exercising our supervisory authority to establish the
procedure sought by the defendant is warranted.